TO BE PUBLISHED

              ,Suiarrntr Court of T,firtifuritv
                              2015-SC-000079-KB


MICHAEL CONSTANTINE SKOUTERIS                                       APPELLANT
KBA MEMBER NO. 92806


V.                           IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                              APPELLEE


                            OPINION AND ORDER

      Appellant, Michael Constantine Skouteris, was admitted to the practice

of law in the Commonwealth of Kentucky in 2008. Appellant's Kentucky Bar

Association ("KBA") Member Number is 92806 and his bar roster address is

431 S. Main Street, Suite 200, Memphis, Tennessee 38103. As set forth below,

Appellant appeals his suspension from the KBA due to his failure to pay his

2014-2015 bar dues pursuant to Supreme Court Rule ("SCR") 3.050.

      The KBA claims that it sent Appellant his bar dues statement via regular

mail on both July 18, 2014 and September 5, 2014. As of October 7, 2014,

Appellant had still not paid his bar dues. For that reason, the KBA Director of

Accounting and Membership sent a "blast" email to Appellant to notify him of

his delinquent status. A second "blast" email was also sent to Appellant on

November 6, 2014. On November 21, 2014, Karen Cobb, a KBA representative,

contacted Appellant on the phone during which time Appellant stated that he

would pay the full amount owed. However, Appellant failed to do so and on
November 24, 2014, the KBA sent Appellant a "Show Cause Notice of

Delinquency" via certified mail. The Show Cause Notice of Delinquency was

subsequently returned to the KBA as "Unclaimed" mail. On January 16, 2015,

the KBA Board of Governors suspended Appellant's license to practice law

pursuant to SCR 3.050.

      As mentioned, Appellant has since filed an appeal from that suspension

and a supporting affidavit pursuant to SCR 3.050. In his appeal, Appellant

argues that good cause exists to revoke his suspension. Namely, Appellant

claims that he was unaware his bar dues were unpaid. In 2014, Appellant

started a new law firm in Memphis, Tennessee. Along with the new firm came

a new office manager. Appellant stated that his previous office manager would

pay his bar dues as a matter of course. However, his new office manager may

not have known to do so. Moreover, Appellant explained that the new office

experienced several problems in sending and receiving mail through the United

States Postal Service ("USPS"). According to Appellant, USPS not only left

other recipients' certified mail in the law firm's mail box, but it also lost some of

their certified mailings. In other words, Appellant implies that USPS lost or

failed to deliver the notices stating that his bar dues were unpaid. In fact,

Appellant asserts that he did not become aware that his bar dues were

delinquent until January 16, 2015. Appellant then attests that he immediately

sent payment to the KBA and provided the Court with a copy of a check made

payable to the KBA in the amount of $410.00 and dated February 1, 2015.




                                          2
      After reviewing Appellant's affidavit and appeal, along with the KBA's

response, we disagree with Appellant that he has shown sufficient cause, thus

requiring the. Court to revoke his suspension. First and foremost, we believe

continued suspension is appropriate because it appears that Appellant is still

delinquent in paying his dues for the 2014-2015 fiscal year, along with late

fees and costs, totaling $410.00. Appellant's affidavit claims that he sent the

KBA a check for $410.00 which is dated February 1, 2015. However, the KBA's

February 20, 2015, response states that the check was never received.

Furthermore, this is not the first time Appellant has failed to pay his bar dues.

Despite Appellant's claim that he has "always paid [his] Kentucky Bar

Association Dues in a timely manner," it has come to the Court's attention that

Appellant was delinquent in paying his annual bar dues for the fiscal years of

2009-2010, 2011-2012, 2013-2014, and 2014-2015. As a result, we do not

believe that Appellant innocently assumed his bar dues were paid, nor can we

agree that Appellant was unaware of the past due amount until January 16,

2015. After all, he was sent notices via regular mail, certified mail, and email.

Moreover, KBA representative Karen Cobb explained that she informed

Appellant in November of 2014 and that he assured her that payment would be

made. Consequently, this Court believes that suspension shall continue to be

imposed pending Appellant's compliance with the mandates of SCR 3.050.

   ACCORDINGLY, IT IS ORDERED THAT:

   1. Appellant, Michael Constantine Skouteris, KBA Member Number 92806,

      is hereby suspended from the practice of law in this Commonwealth for


                                         3
  failure to pay his KBA bar dues for the 2014-2015 fiscal year pursuant to

  SCR 3.050.

2 Appellant's bar membership may be fully restored upon his payment to

  the KBA in the amount of $410.00. This amount includes $310.00

  membership fee, a $50.00 late payment fee, and a $50.00 costs fee.

  All sitting. All concur.

  ENTERED: June 11, 2015.



                                 CHIEF JUSTICE




                                   4